Title: To Thomas Jefferson from George Read, Jr., 4 November 1790
From: Read, George, Jr.
To: Jefferson, Thomas



Sir
New Castle on DelawareNovember 4. 1790.

I was honour’d with your letter of the 12th. of August wherein you request full and accurate information of any and what Acts Orders Proclamations or decisions, legislative executive or judiciary may have taken place within this State since the treaty with Great Britain whereby the Debts or other property or the persons of British Subjects or American Refugees may have been affected. As I had not usually attended the Courts of Common Pleas in some of the Counties in this State in which some judiciary proceeding[s] might have had in the Case of persons above referred to I have necessarily deferred this Answer in order to be satisfactorily informed therein.—And [from the Result of all my inquiries I am induced to believe that no proceedings of any kind have taken place within this State since the Treaty of Peace tending in any manner to affect the persons or property of British Subjects or American Refugees in Contravention to that Treaty.—Whatever property any british Subject might have had within this State at or after the declaration of Independence the same hath been in no wise altered or diminished by any Act of the State Legislature, the Confiscations of Property specially declared by law extended only to Citizens and Subjects of the State.—And such outstanding Debts which british Subjects might have had within the State I have generally understood have been settled by such their Debtors as had ability to pay, in a way satisfactory to passing the Act of the 2d. of February 1788—herewith also transmitted “for repealing all Acts or parts of Acts Repugnant to the Treaty of Peace between the United States and his Britannic Majesty or any Article thereof,” as that Act was framed by the late Congress in the Terms in which it is expressed and passed by our Legislature upon the special requisition of that body which was made circular to all the States then in the Union.]
The last regular Impression of the laws of the State was made in the Year 1752, and they are become now so scarce that I am told it was after much pains taken and search made by Order of the Legislature that a spare copy could be obtained for the Use of the person appointed by that Legislature to revise and prepare a general compilation of the laws of the State down to the present time for the purpose of reprinting. And since that period of 1752 the Acts of the respective Sessions were occasionally printed and dispersed that it hath been equally difficult for the same person beforementioned to collect a Set for the purpose aforesaid, for all the original Acts of the State and such printed Copies of them as were in the Rolls Office then kept in New Castle County were Seized upon and taken by a detachment of the british Army which, in September 1777, took possession of the Town of Wilmington, and have not since been regained. But as a Gentleman of this State under a resolve of the Legislature is engaged in preparing a Collection of it’s laws for reprinting I flatter myself that it will be in my power in the course of the ensuing year to transmit to you a compleat Set within that time.
Should I obtain further or other information relative to the Creditors or their Agents. And almost the only Suits which have been brought were against persons whose circumstances were declining or against the Representatives of deceased persons but in no instance that hath come to my knowledge hath the least Clamour or Complaint been made or raised against any Man of the law for commencing such Suits or any distinction urged during their pendency in the Courts. As to the American Refugees I do not know that the property of any other of them than specially nam[ed] in the Act of Assembly of this State of the 26th. of June 1778 and transmitted with this, was seized upon and taken as forfeited and several of those persons have returned since the peace and resided without disturbance in the neighbourhood of their former dwellings tho’ no instance of any restitution of their property within my knowledge. As to the State it derived no benefit from the Sales of their Estates they being made for Continental paper; and the Court of Claims, which was established sometime after in favour of the Creditors of such whose property had been declared to be forfeited under the Act aforesaid, having allowed the Debts of those creditors in Specie to an amount exceeding the Specie Value of the paper received for that property.
From every information I have heretofore had of alledged infractions of the Treaty I never understood the government in this State or any Executive departments thereof or the Conduct of it’s Citizens with regard to British Subjects or American refugees were at any time included and such I am told was the decided opinion of the Legislature of this State at the time of their subject matter of your letter Sir, I shall take the liberty of communicating the same without delay.—I have the honor to be with great respect Sir your most Obedient & very humble Servt.,

Geo: Read Junr.

